DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.         The information disclosure statement (IDS) submitted on 09/04/2019 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
4.	Claims 1-2, 7, 9-10, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ketchell et al. (Article entitled “LaneConnex:  An Integrated Biomedical Digital Library Interface”, dated March 2009).
5.	Regarding claim 1, Ketchell teaches a system comprising:
A)  an interface for receiving a phenotype query from a user (Page 33 and 36-37, Figures 2-9); 
B)  wherein the received phenotype query is related to at least one phenotype of a patient (Page 33 and 36-37, Figures 2-9); 
C)  at least one database storing medical data associated with the patient (Paragraph 37, Figures 2-9); and 
D)  a processor executing instructions stored on a memory to provide a phenotype engine array that includes at least a first phenotype engine provided by a first entity and a second phenotype engine provided by a second entity (Page 33 and 36-37, Figures 2-9); 
E)  wherein at least one of the first and second phenotype engines execute the received phenotype query on the medical data associated with the patient and provide a result in response to the received phenotype query (Page 33 and 36-37, Figures 2-9).
	The examiner notes that Ketchell teaches “an interface for receiving a phenotype query from a user” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine.  The examiner further notes that Ketchell teaches “wherein the received phenotype query is related to at least one phenotype of a patient” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine in order to find information regarding a patient.  The examiner further notes that Ketchell teaches “at least one database storing medical data associated with the patient” as “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly searches multiple data sources that store various types of medical data.  Such sources include those source that store clinical trial data (i.e. data associated with a “patient”).  The examiner further notes that Ketchell teaches “a processor executing instructions stored on a memory to provide a phenotype engine array that includes at least a first phenotype engine provided by a first entity and a second phenotype engine provided by a second entity” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine to be sent out to multiple search engines (i.e. the claimed at least a first phenotype engine provided by a first entity and a second phenotype engine provided by a second entity).  The examiner further notes that Ketchell teaches “wherein at least one of the first and second phenotype engines execute the received phenotype query on the medical data associated with the patient and provide a result in response to the received phenotype query” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine in order to find information regarding a patient.  Moreover, Laneconnex clearly searches multiple data sources that store various types of medical data.  Such sources include those source that store clinical trial data (i.e. data associated with a “patient”) that would result in returning a response to the querying user.

	Regarding claim 2, Ketchell further teaches a system comprising:
A)  wherein the interface is further configured to receive instructions regarding which phenotype engines are to execute the received phenotype query (Page 33 and 36-37, Figures 2-9).
	The examiner notes that Ketchell teaches “wherein the interface is further configured to receive instructions regarding which phenotype engines are to execute the received phenotype query” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine in order to find information regarding a patient.  Moreover, a user can clearly specify which search engine of the metasearch engine is to be used to execute a phenotype query (See dropdown menu in Figures 5-8 that allow a user to limit a search to the Pubmed search engine, Bioresearch search engine, etc).

	Regarding claim 7, Ketchell further teaches a system comprising:
A)  wherein the phenotype engine array includes a plurality of phenotype engines provided by one or more entities (Page 33); 
B)  wherein at least two of the phenotype engines are provided by different entities and execute queries regarding different phenotypes (Page 33 and 36-37, Figures 2-9).
	The examiner notes that Ketchell teaches “wherein the phenotype engine array includes a plurality of phenotype engines provided by one or more entities” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33).  The examiner further notes that the metasearch engine LaneConnex clearly searches multiple search engines operated by multiple entities.  The examiner further notes that Ketchell teaches “wherein at least two of the phenotype engines are provided by different entities and execute queries regarding different phenotypes” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  The examiner further notes that the commercial metasearch (which searches multiple search engines operated by multiple entities) product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine which are then executed on multiple search engines.  Such multiple search engines clearly can execute different types of phenotype queries (such as Diabetes, Metabolic Disease, etc.).  

	Regarding claim 9, Ketchell teaches a method comprising:
A)  receiving, using an interface, a phenotype query from a user (Page 33 and 36-37, Figures 2-9); 
B)  wherein the received phenotype query is related to at least one phenotype of a patient (Page 33 and 36-37, Figures 2-9); 
C)  selecting, using a processor executing instructions stored on a memory, at least one of a first and a second phenotype engine to execute the received phenotype query on medical data associated with the patient (Page 33 and 36-37, Figures 2-9); and 
D)  outputting, using the interface, a result in response to the received phenotype query from at least one of the first and second phenotype engines (Page 33 and 36-37, Figures 2-9).
	The examiner notes that Ketchell teaches “receiving, using an interface, a phenotype query from a user” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine.  The examiner further notes that Ketchell teaches “wherein the received phenotype query is related to at least one phenotype of a patient” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine in order to find information regarding a patient.  The examiner further notes that Ketchell teaches “selecting, using a processor executing instructions stored on a memory, at least one of a first and a second phenotype engine to execute the received phenotype query on medical data associated with the patient” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine in order to find information regarding a patient.  Moreover, the metasearch engine clearly searches selected search engines in order to execute user queries.  The examiner further notes that Ketchell teaches “outputting, using the interface, a result in response to the received phenotype query from at least one of the first and second phenotype engines” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine in order to find information regarding a patient.  Moreover, the metasearch engine clearly searches selected search engines in order to execute user queries.  

Regarding claim 10, Ketchell further teaches a method comprising:
A)  receiving, using the interface, instructions regarding which phenotype engines are to execute the received phenotype query (Page 33 and 36-37, Figures 2-9).
	The examiner notes that Ketchell teaches “receiving, using the interface, instructions regarding which phenotype engines are to execute the received phenotype query” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine in order to find information regarding a patient.  Moreover, a user can clearly specify which search engine of the metasearch engine is to be used to execute a phenotype query (See dropdown menu in Figures 5-8 that allow a user to limit a search to the Pubmed search engine, Bioresearch search engine, etc).

Regarding claim 15, Ketchell further teaches a method comprising:
A)  wherein the phenotype engine array includes a plurality of phenotype engines provided by one or more entities (Page 33); 
B)  wherein at least two of the phenotype engines are provided by different entities and execute queries regarding different phenotypes (Page 33 and 36-37, Figures 2-9).
	The examiner notes that Ketchell teaches “wherein the phenotype engine array includes a plurality of phenotype engines provided by one or more entities” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33).  The examiner further notes that the metasearch engine LaneConnex clearly searches multiple search engines operated by multiple entities.  The examiner further notes that Ketchell teaches “wherein at least two of the phenotype engines are provided by different entities and execute queries regarding different phenotypes” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  The examiner further notes that the commercial metasearch (which searches multiple search engines operated by multiple entities) product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine which are then executed on multiple search engines.  Such multiple search engines clearly can execute different types of phenotype queries (such as Diabetes, Metabolic Disease, etc.).  

Regarding claim 16, Ketchell teaches a non-transitory computer-readable medium comprising:
A)  computer-executable instructions for receiving, at a phenotype engine array, a first phenotype engine provided by a first entity (Pages 33 and 36-37, Figures 2-9);
B)  computer-executable instructions for receiving, at the phenotype engine array, a second phenotype engine provided by a second entity (Pages 33 and 36-37, Figures 2-9);
C)  computer-executable instructions for receiving, using an interface, a phenotype query from a user (Pages 33 and 36-37, Figures 2-9);
D)  wherein the received phenotype query is related to at least one phenotype of a patient (Pages 33 and 36-37, Figures 2-9); 
E)  computer-executable instructions for selecting, using a processor executing instructions stored on a memory, at least one of the first and second phenotype engines to execute the received phenotype query on medical data associated with the patient (Pages 33 and 36-37, Figures 2-9);
F)  computer-executable instructions for outputting, using the interface, a result in response to the received phenotype query from at least one of the first and second phenotype engines (Pages 33 and 36-37, Figures 2-9).
	The examiner notes that Ketchell teaches “computer-executable instructions for receiving, at a phenotype engine array, a first phenotype engine provided by a first entity” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries to be executed against multiple “phenotype” search engines (including PubMed).  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine.  The examiner further notes that Ketchell teaches “computer-executable instructions for receiving, at the phenotype engine array, a second phenotype engine provided by a second entity” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries to be executed against multiple “phenotype” search engines (including a phenotype search engine that searches clinical data).  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine.  The examiner notes that Ketchell teaches “computer-executable instructions for receiving, using an interface, a phenotype query from a user” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine.  The examiner further notes that Ketchell teaches “wherein the received phenotype query is related to at least one phenotype of a patient” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine in order to find information regarding a patient.  The examiner further notes that Ketchell teaches “computer-executable instructions for selecting, using a processor executing instructions stored on a memory, at least one of the first and second phenotype engines to execute the received phenotype query on medical data associated with the patient” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine in order to find information regarding a patient.  Moreover, Laneconnex clearly searches multiple data sources that store various types of medical data.  Such sources include those source that store clinical trial data (i.e. data associated with a “patient”) that would result in returning a response to the querying user.  The examiner further notes that Ketchell teaches “computer-executable instructions for outputting, using the interface, a result in response to the received phenotype query from at least one of the first and second phenotype engines” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “User query: “uterine cancer kapp.” A resident is looking for a known article. LaneConnex simultaneously searches PubMed to increase the likelihood of user success (see figure 5). Clicking on the PubMed tab retrieves the results in the native interface; however, the user sees the PubMed@Stanford version, which includes embedded links to the article based on our OpenURL link resolver” (Page 36), and “User query: “serotonin pulmonary hypertension.” A medical student is looking for the correlation of two topics. Clicking on the “Clinical” tab, the student sees the results of the clinical metasearch in figure 6. Metasearch results are deep searches of sources within licensed packages (e.g., textbooks in MD Consult or a specific database in Micromedex), local content (e.g., Stanford’s lab-test database), and openaccess content (e.g., NCBI databases). PubMed results are tailored strategies tiered by evidence. For example, the evidence-summaries strategy retrieves results from twelve clinical-evidence resources (e.g., BUJ, Clinical Evidence, and Cochrane Systematic Reviews) that link to the full-text licensed by Stanford. An example of the bioresearch metasearch is shown in figure 7. Content selected for this audience includes literature databases, funding sources, patents, structures, clinical trials, protocols, and Stanford expertise integrated with gene, protein, and phenotype tools” (Page 37).  The examiner further notes that the commercial metasearch product of Laneconnex clearly allows any type of user query including phenotype queries.  Specifically, just as the instant specification gives examples of a phenotype query as Diabetes or Metabolic Disease (See Paragraph 54), a user could clearly enter the same type of queries manually into the Laneconnex metasearch engine in order to find information regarding a patient.  Moreover, Laneconnex clearly searches multiple data sources that store various types of medical data.  Such sources include those source that store clinical trial data (i.e. data associated with a “patient”) that would result in returning a response to the querying user.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
8.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ketchell et al. (Article entitled “LaneConnex:  An Integrated Biomedical Digital Library Interface”, dated March 2009) as applied to claims 1-2, 7, 9-10, and 15-16 above, and further in view of John et al. (U.S. PGPUB 2013/0007040).
9.	Regarding claim 3, Ketchell does not explicitly teach a system comprising:
A)  wherein the instructions include a performance metric specified by the user.
	John, however, teaches “wherein the instructions include a performance metric specified by the user” as “FIG. 6 illustrates a user interface 600 presented at the central data requesting system "CS" 402 of FIG. 4 for formulating a remote data query 602, according to an embodiment. As shown, the remote data query 602 is a select command for selecting a table. The remote data query 602 searches for all test programs ("PROG") on the remote systems 408-422 selected in FIG. 5, which have a name (obj_name) starting with "Z" and author as "JOHNPE". The remote data query 602 is formulated by the end user in OPEN SQL. The end user may also set 10 minutes, as a pre-determined timeout, for receiving the query result from the remote systems 408-422 selected in FIG. 5. After formulating the remote data query 602 the end user clicks 604 on "Remote Execution aRFC" option 606 on the user interface 600 for sending the remote data query to the remote systems 408-422” (Paragraph 45).
	The examiner further notes that the secondary reference of John teaches the concept of a user designating a timeout value (i.e. a “performance metric” in the broadest reasonable interpretation) for a query to be executed.  The combination would result in the a user being able to select “performance metric” values for their queries in Ketchell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching John’s would have allowed Ketchell’s to provide a method for reducing loads when processing queries, as noted by John (Paragraph 2).

Regarding claim 11, Ketchell does not explicitly teach a method comprising:
A)  wherein the instructions include a performance metric specified by the user.
	John, however, teaches “wherein the instructions include a performance metric specified by the user” as “FIG. 6 illustrates a user interface 600 presented at the central data requesting system "CS" 402 of FIG. 4 for formulating a remote data query 602, according to an embodiment. As shown, the remote data query 602 is a select command for selecting a table. The remote data query 602 searches for all test programs ("PROG") on the remote systems 408-422 selected in FIG. 5, which have a name (obj_name) starting with "Z" and author as "JOHNPE". The remote data query 602 is formulated by the end user in OPEN SQL. The end user may also set 10 minutes, as a pre-determined timeout, for receiving the query result from the remote systems 408-422 selected in FIG. 5. After formulating the remote data query 602 the end user clicks 604 on "Remote Execution aRFC" option 606 on the user interface 600 for sending the remote data query to the remote systems 408-422” (Paragraph 45).
	The examiner further notes that the secondary reference of John teaches the concept of a user designating a timeout value (i.e. a “performance metric” in the broadest reasonable interpretation) for a query to be executed.  The combination would result in the a user being able to select “performance metric” values for their queries in Ketchell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching John’s would have allowed Ketchell’s to provide a method for reducing loads when processing queries, as noted by John (Paragraph 2).
10.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ketchell et al. (Article entitled “LaneConnex:  An Integrated Biomedical Digital Library Interface”, dated March 2009) as applied to claims 1-2, 7, 9-10, and 15-16 above, and further in view of Chowdhury et al. (U.S. PGPUB 2006/0155693).
11.	Regarding claim 4, Ketchell does not explicitly teach a system comprising:
A)  wherein the processor is further configured to: analyze ontological phenotypes related to the received phenotype query, and select at least one phenotype engine to execute the received phenotype query based on the ontological phenotypes related to the received phenotype query.
	Chowdhury, however, teaches “wherein the processor is further configured to: analyze ontological phenotypes related to the received phenotype query, and select at least one phenotype engine to execute the received phenotype query based on the ontological phenotypes related to the received phenotype query” as “Client systems 105 are manipulated by users to provide a query to a search interface 110 through with a search for particular Internet resources is performed. The search interface 110 submits the query to one or more search engines 115a-115n. An ontology 125 and an ontology engine 120 are used to disambiguate and reformulate the query before submission to the search engines 115a-115n based on a category of the query. A source selection module 130 identifies one or more of the search engines 115a-115n to which the query should be submitted based on a category of the query. A network 135 interconnects the client system 105, the search interface 110, the search engines 115a-115n, the ontology 125, the ontology engine 120, and the source selection module 130” (Paragraph 34).
	The examiner further notes that the secondary reference of Chowdhury teaches the concept of analyzing the ontology of a query in order to select specific search engine(s) amongst multiple search engines.  The combination would result in analyzing the ontology of the phenotype queries of Ketchell in order to select specific search engines from its multiple search engines.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Chowdhury’s would have allowed Ketchell’s to provide a method for preventing the return of irrelevant query results, as noted by Chowdhury (Paragraph 3).

Regarding claim 12, Ketchell does not explicitly teach a method comprising:
A)  analyzing, using the processor, ontological phenotypes related to the received phenotype query, and selecting, using the processor, at least one phenotype engine to execute the received query based on the ontological phenotypes related to the received phenotype query.
	Chowdhury, however, teaches “analyzing, using the processor, ontological phenotypes related to the received phenotype query, and selecting, using the processor, at least one phenotype engine to execute the received query based on the ontological phenotypes related to the received phenotype query” as “Client systems 105 are manipulated by users to provide a query to a search interface 110 through with a search for particular Internet resources is performed. The search interface 110 submits the query to one or more search engines 115a-115n. An ontology 125 and an ontology engine 120 are used to disambiguate and reformulate the query before submission to the search engines 115a-115n based on a category of the query. A source selection module 130 identifies one or more of the search engines 115a-115n to which the query should be submitted based on a category of the query. A network 135 interconnects the client system 105, the search interface 110, the search engines 115a-115n, the ontology 125, the ontology engine 120, and the source selection module 130” (Paragraph 34).
	The examiner further notes that the secondary reference of Chowdhury teaches the concept of analyzing the ontology of a query in order to select specific search engine(s) amongst multiple search engines.  The combination would result in analyzing the ontology of the phenotype queries of Ketchell in order to select specific search engines from its multiple search engines.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Chowdhury’s would have allowed Ketchell’s to provide a method for preventing the return of irrelevant query results, as noted by Chowdhury (Paragraph 3).
14.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ketchell et al. (Article entitled “LaneConnex:  An Integrated Biomedical Digital Library Interface”, dated March 2009) as applied to claims 1-2, 7, 9-10, and 15-16 above, and further in view of Namiki (U.S. PGPUB 2016/0026666).
15.	Regarding claim 5, Ketchell further teaches a system comprising:
A)  wherein the processor is further configured to collect data used by at least the first and second phenotype engines (Pages 33, 35, and 37).
	The examiner notes that Ketchell teaches “wherein the processor is further configured to collect data used by at least the first and second phenotype engines” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “A commercial analytics tool called
WebTrends is used to collect Web statistics for making data-centric decisions about interface changes. WebTrends uses client-side JavaScript to track specific user click events. Libraries need to track both on-site clicks (e.g., the user clicked on “Clinical Portal” from the home page) and off-site clicks (e.g., the user clicked on “Yamada’s Gastroenterology” after doing a search for “IBS”). To facilitate off-site click capture, WebTrends requires every external link to include a snippet of JavaScript. Requiring content creators to input this code by hand would be error prone and tedious. LaneConnex automatically supplies this code for every class of link (search or static).  This specialized WebTrends method provides Lane with data to inform both interface design and licensing decisions” (Page 35), and “Direct user feedback and usage statistics confirm that search is now the dominant mode of navigation.  The amount of time each user spends on the website has dropped since the release of version 1.0” (Page 37).  The examiner further notes that the collection of various statistics such as user click events, user searches, etc. for the metasearch engine (which includes first and second phenotype search engines) teaches the claimed collection of data.
	Ketchell does not explicitly teach: 
B)  wherein phenotype engines that require data not in the medical data associated with the patient do not execute the received phenotype query.
	Namiki, however, teaches “wherein phenotype engines that require data not in the medical data associated with the patient do not execute the received phenotype query” as “the processing device 120 may have a function of determining the type of a query and, in a case where the determined type is not a predetermined type, not processing the query by using the incomplete index 1121. Alternatively, the processing device 120 may be configured to determine the type of a query, process the query by using the incomplete index 1121 only in a case where the determined type is a predetermined type, and make the query inexecutable otherwise. The predetermined type mentioned above may be a query which returns the result of any of aggregate functions MAX (the maximum value), MIN (the minimum value) and AVG (the average value). This is because processing of a query which focuses on a statistical tendency such as the maximum value, the minimum value or the average value makes it possible to obtain a result with a certain degree of accuracy by using part of the data 1111 stored in the data part 111 without using all the data 1111” (Paragraph 39) and “the processing device 120 may have a function of calculating the degree of completion of the incomplete index 1121 and, in a case where the calculated degree of completion does not exceed a threshold, not processing the query by using the incompletion index 1121. Alternatively, the processing device 120 may be configured to calculate the degree of completion of the incomplete index 1121, process the query by using the incomplete index 1121 only in a case where the calculated degree of completion exceeds a threshold, and make the query inexecutable otherwise” (Paragraph 41).
	The examiner further notes that the secondary reference of Namiki teaches the concept of not executing a query when required data is not stored in an index 1121.  The combination would result in not executing queries in some of the phenotype engines in the metasearch engine of Ketchell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Namiki’s would have allowed Ketchell’s to provide a method for preventing the return of incomplete data, as noted by Namiki (Paragraph 7).

Regarding claim 13, Ketchell further teaches a method comprising:
A)  collecting, using the processor, data used by at least the first and second phenotype engines (Pages 33, 35, and 37).
	The examiner notes that Ketchell teaches “collecting, using the processor, data used by at least the first and second phenotype engines” as “Integration of results from Lane’s metasearch application illustrates Cocoon’s many strengths. When a user searches LaneConnex, Cocoon sends his or her query to the metasearch application, which then dispatches the request to multiple external, full-text search engines and content stores. Some examples of these external resources are UpToDate, Access Medicine, Micromedex, PubMed, and MD Consult. The metasearch application interacts with these external resources through Jakarta Commons HTTP clients. Responses from external resources are turned into W3C Document Object Model (DOM) objects, and XPath expressions are used to resolve hit counts from the DOM objects. As result counts are returned, they are added to an XML–based result list and returned to Cocoon” (Page 33), “A commercial analytics tool called
WebTrends is used to collect Web statistics for making data-centric decisions about interface changes. WebTrends uses client-side JavaScript to track specific user click events. Libraries need to track both on-site clicks (e.g., the user clicked on “Clinical Portal” from the home page) and off-site clicks (e.g., the user clicked on “Yamada’s Gastroenterology” after doing a search for “IBS”). To facilitate off-site click capture, WebTrends requires every external link to include a snippet of JavaScript. Requiring content creators to input this code by hand would be error prone and tedious. LaneConnex automatically supplies this code for every class of link (search or static).  This specialized WebTrends method provides Lane with data to inform both interface design and licensing decisions” (Page 35), and “Direct user feedback and usage statistics confirm that search is now the dominant mode of navigation.  The amount of time each user spends on the website has dropped since the release of version 1.0” (Page 37).  The examiner further notes that the collection of various statistics such as user click events, user searches, etc. for the metasearch engine (which includes first and second phenotype search engines) teaches the claimed collection of data.
	Ketchell does not explicitly teach: 
B)  wherein phenotype engines that require data not in the medical data associated with the patient do not execute the received phenotype query.
	Namiki, however, teaches “wherein phenotype engines that require data not in the medical data associated with the patient do not execute the received phenotype query” as “the processing device 120 may have a function of determining the type of a query and, in a case where the determined type is not a predetermined type, not processing the query by using the incomplete index 1121. Alternatively, the processing device 120 may be configured to determine the type of a query, process the query by using the incomplete index 1121 only in a case where the determined type is a predetermined type, and make the query inexecutable otherwise. The predetermined type mentioned above may be a query which returns the result of any of aggregate functions MAX (the maximum value), MIN (the minimum value) and AVG (the average value). This is because processing of a query which focuses on a statistical tendency such as the maximum value, the minimum value or the average value makes it possible to obtain a result with a certain degree of accuracy by using part of the data 1111 stored in the data part 111 without using all the data 1111” (Paragraph 39) and “the processing device 120 may have a function of calculating the degree of completion of the incomplete index 1121 and, in a case where the calculated degree of completion does not exceed a threshold, not processing the query by using the incompletion index 1121. Alternatively, the processing device 120 may be configured to calculate the degree of completion of the incomplete index 1121, process the query by using the incomplete index 1121 only in a case where the calculated degree of completion exceeds a threshold, and make the query inexecutable otherwise” (Paragraph 41).
	The examiner further notes that the secondary reference of Namiki teaches the concept of not executing a query when required data is not stored in an index 1121.  The combination would result in not executing queries in some of the phenotype engines in the metasearch engine of Ketchell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Namiki’s would have allowed Ketchell’s to provide a method for preventing the return of incomplete data, as noted by Namiki (Paragraph 7).
14.	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ketchell et al. (Article entitled “LaneConnex:  An Integrated Biomedical Digital Library Interface”, dated March 2009) as applied to claims 1-2, 7, 9-10, and 15-16 above, and further in view of Norris et al. (U.S. PGPUB 2015/0073943).
15.	Regarding claim 6, Ketchell does not explicitly teach a system comprising:
A)  wherein at least the first phenotype engine includes a plurality of sub-engines that are each configured to analyze the medical data associated with the patient in a predetermined way to execute the received phenotype query.
	Norris, however, teaches “wherein at least the first phenotype engine includes a plurality of sub-engines that are each configured to analyze the medical data associated with the patient in a predetermined way to execute the received phenotype query” as “matching-engine system 160 may be a network-addressable computing system that can host an online healthcare provider search engine. Matching-engine system 160 may generate, store, receive, and send patient data, healthcare provider data, medical insurance data, or other suitable data related to the healthcare provider search engine, subject to laws and regulations regarding patient data” (Paragraph 31) and “one or more servers 320 may each include one or more search engines 322. A search engine 322 may include hardware, software, or both for providing the functionality of search engine 322. As an example and not by way of limitation, a search engine 322 may implement one or more search algorithms to identify network resources in response to search queries received at search engine 322, one or more ranking algorithms to rank identified network resources, or one or more summarization algorithms to summarize identified network resources. In particular embodiments, a ranking algorithm implemented by a search engine 322 may use a machine-learned ranking formula, which the ranking algorithm may obtain automatically from a set of training data constructed from pairs of search queries and selected Uniform Resource Locators (URLs), where appropriate” (Paragraph 51).
	The examiner further notes that the one or more search algorithms, one or more ranking algorithms, and/or one or more summarization algorithms teach the claimed sub-engines as they all analyze patient data in a distinct manner.  The combination would result in the use of such sub-engines in the search engines of the metasearch engine of Ketchell.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Norris’s would have allowed Ketchell’s to provide a method for returning more complete healthcare data, as noted by Norris (Paragraph 3).

Regarding claim 14, Ketchell does not explicitly teach a method comprising:
A)  wherein at least the first phenotype engine includes a plurality of sub-engines that are each configured to analyze the medical data associated with the patient in a predetermined way to execute the received phenotype query.
	Norris, however, teaches “wherein at least the first phenotype engine includes a plurality of sub-engines that are each configured to analyze the medical data associated with the patient in a predetermined way to execute the received phenotype query” as “matching-engine system 160 may be a network-addressable computing system that can host an online healthcare provider search engine. Matching-engine system 160 may generate, store, receive, and send patient data, healthcare provider data, medical insurance data, or other suitable data related to the healthcare provider search engine, subject to laws and regulations regarding patient data” (Paragraph 31) and “one or more servers 320 may each include one or more search engines 322. A search engine 322 may include hardware, software, or both for providing the functionality of search engine 322. As an example and not by way of limitation, a search engine 322 may implement one or more search algorithms to identify network resources in response to search queries received at search engine 322, one or more ranking algorithms to rank identified network resources, or one or more summarization algorithms to summarize identified network resources. In particular embodiments, a ranking algorithm implemented by a search engine 322 may use a machine-learned ranking formula, which the ranking algorithm may obtain automatically from a set of training data constructed from pairs of search queries and selected Uniform Resource Locators (URLs), where appropriate” (Paragraph 51).
	The examiner further notes that the one or more search algorithms, one or more ranking algorithms, and/or one or more summarization algorithms teach the claimed sub-engines as they all analyze patient data in a distinct manner.  The combination would result in the use of such sub-engines in the search engines of the metasearch engine of Ketchell.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Norris’s would have allowed Ketchell’s to provide a method for returning more complete healthcare data, as noted by Norris (Paragraph 3).
16.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ketchell et al. (Article entitled “LaneConnex:  An Integrated Biomedical Digital Library Interface”, dated March 2009) as applied to claims 1-2, 7, 9-10, and 15-16 above, and further in view of Gulli et al. (Article entitled “Building an Open Source Meta-Search Engine”, dated 14 May 2005).
17.	Regarding claim 8, Ketchell does not explicitly teach a system comprising:
A)  wherein the first entity and the second entity are the same entity.
	Gulli, however, teaches “wherein the first entity and the second entity are the same entity” as “Helios is a full working open-source meta-search engine available at http://www.cs.uiowa.edu/∼asignori/helios/. Different research groups can use the system to interact with many engines and develop their services on the top of them (provided that they don’t violate any licence of use). Helios is currently used by a number of academic research projects such as a personalized web-snippets clustering engine [7], a rank comparison engine [4], and an experiment for measuring the size of the Web [8]; (2) Helios supports a set of 18 engines on Web, News, Books, and Academic Publications domain (A9, About, AllTheWeb, Altavista, AOL Search, eSpotting, FindWhat, Gigablast, Google, LookSmart, Mozdex, Msn, Overture, Ask/Teoma, Yahoo!, Google News, Google Scholar, and Yahoo News)” (Section I).
	The examiner further notes that although Ketchell teaches a metasearch engine that searches multiple search engines when receiving a user query, there is no explicit teaching that such multiple search engines include a plurality of search engines operated by the same entity.  The secondary reference of Gulli teaches that a metasearch engine can search multiple search engines including a plurality of search engines operated by the same entity (See Yahoo!, Yahoo News, Overture, and AltaVista which were all operated by Yahoo).  The combination would have resulted in including a plurality of search engines operated by the same entity in the metasearch engine of Ketchell.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of instant invention to combine the teachings of the cited references because teaching Gulli’s would have allowed Ketchell’s to provide a method for producing an efficient lightweight metasearch engine, as noted by Gulli (Section I).
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2017/0270212 issued to Lavrenko et al. on 21 September 2017.  The subject matter disclosed therein is pertinent to that of claims 1-16 (e.g., methods to search ehr data).
Article entitled “PhenomicDB:  A Multi-Species Genotype/Phenotype Databse for Comparative Phenomics” by Kahraman et al., dated 2004.  The subject matter disclosed therein is pertinent to that of claims 1-16 (e.g., methods to search ehr data).
U.S. Patent 10,033,943 issued to Sharma et al. on 24 July 2018.  The subject matter disclosed therein is pertinent to that of claims 1-28 (e.g., methods to provide digital content related to recognized physical content).
U.S. PGPUB 2017/0344127 issued to Hu et al. on 30 November 2017.  The subject matter disclosed therein is pertinent to that of claims 1-28 (e.g., methods to provide digital content related to recognized physical content (See also Paragraph 96)).
U.S. PGPUB 2017/0311053 issued to Ganjam et al. on 26 October 2017.  The subject matter disclosed therein is pertinent to that of claims 1-28 (e.g., methods to provide digital content related to recognized physical content (See also Paragraph 96)).
Contact Information
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Mahesh Dwivedi
Primary Examiner
Art Unit 2168

August 19, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168